Exhibit 99.3 CONSENT OF AUTHOR TO: Ur-Energy Inc. British Columbia Securities Commission Alberta Securities Commission Saskatchewan Securities Commission Manitoba Securities Commission Ontario Securities Commission AND TO:Toronto Stock Exchange RE: Ur-Energy Inc. (“Ur-Energy”) - Consent under National Instrument 43-101 Reference is made to the technical report (the “Technical Report”) entitled “Amended NI 43-101 Preliminary Assessment for the Lost Creek Project, Sweetwater County, Wyoming, (April 2, 2008 as amended February 25, 2011) which the undersigned has prepared for Ur-Energy. The undersigned herby consents to the public filing of the Technical Report with the regulatory authorities referred to above. Dated this 25th day of February 2011 /s/ C Stewart Wallis_ C Stewart Wallis, P.G. Sundance Geological Ltd.
